      Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 1 of 11 PageID #:1




                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION


ETERNITY MART, INC. d/b/a                     )
GREAT DEALS OF TEXAS                          )
                                              )
               Plaintiff,                     )
                                              )      Case No.
               v.                             )
                                              )
NATURE’S SOURCES, LLC,                        )
                                              )
               Defendant.                     )

                                         COMPLAINT

       Plaintiff, Eternity Mart, Inc. d/b/a Great Deals of Texas (“Plaintiff” or “Eternity Mart”), by

and through its undersigned attorneys, brings this Complaint against Defendant Nature’s Sources,

LLC (“Defendant” or “Nature’s Sources”), and alleges as follows:

                                    NATURE OF ACTION

       1.      This is a civil action brought against Nature’s Sources for: intentional interference

with business relationships and defamation per se.

       2.      On February 6, 2019, Nature’s Sources submitted a complaint to Amazon alleging

that Great Deals of Texas was marketing and/or selling counterfeit products manufactured by

Nature’s Sources under the brand name AbsorbAid®.

       3.      After receiving notice on February 6, 2019, of Nature’s Sources complaint to

Amazon, Eternity Mart timely responded that it had not ever marketed or sold counterfeit

AbsorbAid® products.

       4.      After reviewing the matter, Nature’s Sources recognized that it had falsely accused

Plaintiff of counterfeiting and retracted its complaint to Amazon.
      Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 2 of 11 PageID #:1




        5.      Notwithstanding Nature’s Sources’ retraction, Amazon suspended Eternity Mart.

        6.      Eternity Mart repeatedly requested that Nature’s Sources inform Amazon that

Eternity Mart was authorized to market and sell Nature’s Sources products. For weeks, Nature’s

Sources refused to do so, and Amazon did not reinstate Eternity Mart.

        7.      This action for intentional interference with business relationship and defamation

per se claims Eternity Mart’s right to recover damages caused by Nature’s Sources false

counterfeiting complaint to Amazon that led to Eternity Mart’s suspension from doing business on

Amazon for approximately four weeks.

                                 JURISDICTION AND VENUE

        8.      This Court has jurisdiction over the subject matter of this action pursuant to 28

U.S.C. §1332(a).

        9.      Eternity Mart is a corporation organized under the laws of Texas, with its principal

place of business located in Denton, Texas. None of Eternity Mart’s officers or directors are

residents of Illinois.

        10.     Nature’s Sources is a limited liability company organized under the laws of Illinois,

with its principal place of business in Niles, Illinois. Upon information and belief, none of Nature’s

Sources’ members are residents of Texas.

        11.     The amount in controversy exceeds $75,000.00, exclusive of interest and costs.

        12.     Venue is proper in this judicial district pursuant to 28 U.S.C. §§ 1391(b)(2) and

(c)(2), because the lawsuit involves actions that took place in the Northern District of Illinois.




                                                  2
      Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 3 of 11 PageID #:1




                                             FACTS

       13.     Eternity Mart is a reseller of over 20,000 natural, organic, and specialty products

carrying over 700 brands. Eternity Mart does business through a variety of on-line sites and

channels, including on the omnipresent Amazon under the store front name – Great Deals of Texas.

       14.     According to the Nature’s Sources’ website, it produces a 100% plant-based human

digestive enzyme formula called AbsorbAid®. Nature’s Sources sells AbsorbAid® widely

throughout the United States in over 8,000 retail establishments, including, health food stores,

large chains as well as independents, pharmacies, and grocery stores. In addition, Nature’s Sources

sells through giant distributors, such as UNFI and Threshold. AbsorbAid® is also available

overseas in parts of Asia, Singapore, England, Israel, China, and Indonesia with distribution to

over 4,000 retail locations.

       15.     Amazon’s market power and reach make it a nearly indispensable part of e-

commerce for many companies, including Eternity Mart.

       16.     Sales on Amazon account for approximately 97% of Eternity Mart’s annual

revenues.

       17.     Nature’s Sources represents a small fraction of Eternity Mart’s product offerings,

and Eternity Mart sold a de minimis quantity of AbsorbAid® products.

       18.     Eternity Mart, d/b/a Great Deals of Texas on Amazon, marketed certain Nature’s

Sources’ products, including AbsorbAid®.

       19.     Eternity Mart has a distributor relationship with KeHE, Distributors, LLC

(“KeHE”), which is an authorized distributor for Nature’s Sources. Based on these relationships,

Nature’s Sources could have, but never blocked or prevented Eternity Mart from marketing

AbsorbAid® on Amazon.



                                                3
      Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 4 of 11 PageID #:1




       20.     On February 6, 2019, Amazon e-mailed Eternity Mart to report that Amazon had

received a complaint that Eternity Mart was infringing on trademark rights by listing counterfeit

products on Amazon. This notification identified Nature’s Sources’ products by Amazon Standard

Identification Number (“ASIN”) and identified the rights owner as Nature’s Sources. (Exhibit A

hereto.)

       21.     On February 7, 2019, even though Eternity Mart was not infringing on trademark

rights and had not listed any counterfeit products of Natures’ Sources, Eternity Mart closed the

product listings for the Nature’s Sources products that were the subject to the complaint to

Amazon.

       22.     On February 26, 2019, an Amazon representative called Eternity Mart and asked

for invoices, authorization to sell the AbsorbAid® products, or other evidence that Eternity Mart

was not infringing on Nature’s Sources’ trademark rights by selling counterfeit products.

       23.     During that phone call, Eternity Mart explained to Amazon that Eternity Mart had

sold none of the AbsorbAid® products at issue and that Eternity Mart had not listed any counterfeit

products on Amazon.

       24.     Because Eternity Mart had no existing sales of the AbsorbAid® products at issue

nor any corresponding invoices prior to February 26, 2019, Eternity Mart placed an order for

AbsorbAid® products from KeHE, an authorized distributor, to demonstrate Eternity Mart’s

authority to sell Nature’s Sources’ products. This order generated an invoice which showed that

Eternity Mart was authorized to market and sell Nature’s Sources’ products and that there were no

counterfeit product listings.

       25.     On February 27, 2019, Eternity Mart sent the aforementioned invoice to Amazon.

       26.     That same day Amazon suspended Eternity Mart’s store front Great Deals of Texas.




                                                4
      Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 5 of 11 PageID #:1




        27.    Amazon notified Eternity Mart via e-mail dated February 27, 2019, that Eternity

Mart’s “account has been temporarily deactivated. Your listings have been removed. Funds will

not be transferred to you but will stay in your account while we work with you to address this

issue.” (Exhibit B hereto.)

        28.    Amazon explained that it took this action because Nature’s Sources had reported

counterfeiting regarding ASIN: B000VYXDIQ and B001E0WEUY. (Id.)

        29.    Amazon further explained that Eternity Mart could reactivate its account by

providing: proof of authenticity (e.g., invoice, Order ID, letter of authorization, licensing

agreement or court order) for the alleged infringing listings. (Id.)

        30.    Eternity Mart, with the assistance of a specialized consulting firm for Amazon

appeals, immediately appealed the deactivation by submitting a plan of action to Amazon on

February 27, 2019. Eternity Mart explained that: (1) it had authority to list the Nature’s Sources

products at issue based on its relationship with a large distributor, KeHE; (2) it had not sold

Nature’s Sources products at issue within the past year; (3) Nature’s Sources did not do a test buy,

and if it had done so, then Nature’s Sources would have discovered that its counterfeit claim was

unfounded; and (4) because Eternity Mart used an Amazon store front name, Great Deals of Texas,

Nature’s Sources wrongly concluded that product listings were counterfeit and filed false charges

against Eternity Mart, which caused the shut-down of Eternity Mart’s account on Amazon.

        31.    As part of Eternity Mart’s response on February 27, it sent Amazon an invoice

reflecting a recent purchase of ASIN B000VYXDIQ and B001E0WEUY to demonstrate that these

Nature’s Sources products were available to Eternity Mart through an authorized distributor,

KeHE.




                                                  5
      Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 6 of 11 PageID #:1




          32.   On February 27, 2019, Eternity Mart informed Amazon and Nature’s Sources that

Eternity Mart closed listings for ASIN B000VYXDIQ and B001E0WEUY. Eternity Mart stated

to Nature’s Sources that it would not sell these products and asked Nature’s Sources to retract the

counterfeiting claims.

          33.   On March 4, 2019, Amazon rejected Eternity Mart’s appeal of its suspension.

Amazon repeated its prior request for proof of authenticity (e.g., invoice, Order ID, letter of

authorization, licensing agreement or court order) for the alleged infringing listings and demanded

that Eternity Mart clearly prove that it had not violated Nature’s Sources’ intellectual property

rights.

          34.   That same day Eternity Mart contacted Barbara Zawacki of Nature’s Sources and

requested a retraction of the counterfeiting claims. On March 4, 2019, Nature’s Sources sent a

letter to Amazon retracting the complaint against Great Deals of Texas because Nature’s Sources

realized that ASIN B000VYXDIQ and B001E0WEUY goods listed were authentic.

          35.   On March 9 and 12, 2019, Amazon again rejected Eternity Mart’s efforts to get

reinstated. In addition to Nature’s Sources’ retraction, Amazon insisted on a letter of authorization

and/or other forms of proof of product authenticity.

          36.   During the first two weeks of March 2019, Eternity Mart repeatedly asked Nature’s

Sources to send a letter of authorization to Amazon. On March 9, 2019, Allen Kaplun of Eternity

Mart met with Lee Frank, the founder of Nature’s Sources, at an industry trade show (Natural

Products Expo West) in Anaheim, California. Kaplun explained the situation to Frank and asked

him to send a letter of authorization to Amazon. On March 12, 2019, Kaplun followed up with

Barbara Zawacki to repeat the request for a letter of authorization. Nature’s Sources ignored these

requests and/or refused to send such a letter until March 21, 2019, when it changed course and sent




                                                 6
      Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 7 of 11 PageID #:1




a letter to Amazon confirming that: “Eternity Mart, Inc., which operates under the Amazon

storefront name Great Deals of Texas, is authorized to sell products with the Absorbaid brand on

Amazon.com.” (Exhibit C hereto.)

       37.    On March 21, 2019, Amazon reinstated Eternity Mart.

   COUNT I – INTENTIONAL INTERFERENCE WITH BUSINESS RELATIONSHIP

       38.    Plaintiff repeats and realleges paragraphs 1 through 37 as if fully restated herein.

       39.    Eternity Mart has a valid business relationship with Amazon. Eternity Mart entered

into its relationship with Amazon in 2012 and uses a store front, Great Deals of Texas, to do

business on Amazon.

       40.    In order to do business on Amazon, Eternity Mart entered into the Amazon Services

Business Solutions Agreement. This Amazon Agreement sets forth terms and conditions for doing

business with Amazon

       41.    Eternity Mart, through the Great Deals of Texas store front, listed various products

manufactured by Nature’s Sources.

       42.    Nature’s Sources knew that its products, including ASIN B000VYXDIQ and

B001E0WEUY, were listed on Eternity Mart’s Amazon store front, Great Deals of Texas. The

product listings were published on Amazon and clearly available to the public, including Nature’s

Sources. Eternity Mart marketed Nature’s Sources’ products on Amazon since 2015.

       43.    Nature’s Sources thus knew about Eternity Mart’s relationship with Amazon for

years, and Nature’s Sources was directly informed about this business relationship on March 4,

2019, when Eternity Mart contacted Nature’s Sources to explain that Eternity Mart never sold or

marketed counterfeit products.




                                                7
      Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 8 of 11 PageID #:1




       44.     On February 6, 2019, Nature’s Sources complained to Amazon that Eternity Mart

infringed on Nature’s Sources’ trademark rights by listing inauthentic or counterfeit products on

Eternity Mart’s Amazon store front, Great Deals of Texas.

       45.     Nature’s Sources complaint was based on a false accusation. Nature’s Sources did

not reach out to Eternity Mart prior to submitting their complaint to Amazon. Nature’s Sources

did not make a test purchase to determine the authenticity of products listed on Eternity Mart’s

Amazon store front. If Nature’s Sources had taken either of the foregoing steps, it would have

quickly discovered that Eternity Mart had not listed any counterfeit products.

       46.     As a direct result of Nature’s Sources’ false counterfeiting complaint, Amazon

suspended Eternity Mart and deactivated its account.

       47.     Since February 27, 2019, Eternity Mart has appealed to Amazon to reinstate its

account. Amazon refused because, in part, Nature’s Sources would not provide a letter of

authorization until March 21, 2019.

       48.     Nature’s Sources’ actions disrupted Eternity Mart’s relationship with Amazon and

caused Eternity Mart to be unable to do business on Amazon since February 27, 2019. Eternity

Mart thus has been damaged and lost profits in an amount not less than $90,000.

       49.     In addition to lost profits, Eternity Mart suffered damages and losses as a result of

Nature’s Sources’ false accusation of counterfeiting, including but not limited to:

               a.      $3,000 paid to a consulting firm for assistance with appealing the Amazon
                       suspension;

               b.      $1,200 fees and $450 interest at 15% for a short-term loan that was
                       necessary to finance operations;

               c.      as of March 31, 2019, $560.96 interest at 9.75% on a $100,000 credit line
                       that had to be utilized, and interest continues to accrue; and

               d.      $305.62 at 3.32% interest for a $120,000 loan from a family member.



                                                 8
      Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 9 of 11 PageID #:1




       WHEREFORE, Plaintiff Eternity Mart, Inc. respectfully requests that this Court enter an

order granting judgment in its favor and against Defendant for compensatory and consequential

damages, attorneys’ fees and costs, and such additional relief as this Court deems appropriate.

                             COUNT II – DEFAMATION PER SE

       50.     Plaintiff repeats and realleges paragraphs 1 through 37 as if fully restated herein.

       51.     Nature’s Sources falsely stated that Eternity Mart d/b/a Great Deals of Texas was

infringing on trademark rights by listing counterfeit products on Amazon. Specifically, on or about

February 6, 2019, Nature’s Sources submitted a written complaint to Amazon in which Nature’s

Sources falsely accused Eternity Mart d/b/a Great Deals of Texas of infringing on Nature’s Sources

trademark No. 5617127 for products ASIN B000VYXDIQ and B001E0WEUY, by listing

counterfeit products on the Great Deals of Texas store front on Amazon.

       52.     Nature’s Sources publicized the foregoing false statement to Amazon.

       53.     By making the foregoing serious false charge of counterfeiting, Amazon suspended

Plaintiff from doing business from February 26, 2019, until March 21, 2019.

       54.     This false statement is defamatory per se because it prejudiced Plaintiff in its

business. Plaintiff does most of its business through Amazon, which will not do business with

counterfeiters. By falsely asserting that Plaintiff listed counterfeit products on Amazon, Defendant

harmed Plaintiff’s reputation, particularly with Amazon, which refused to associate with Plaintiff

and prevented Plaintiff from selling on the Amazon platform for a period of weeks.

       55.     Defendant’s statements were made maliciously and intentionally in full knowledge

of their falsity or in complete and reckless disregard of their truth or falsity. Defendant stated to

Amazon that Plaintiff was counterfeiting Defendant’s products with knowledge and/or reckless

disregard of the falsity of this statement. Defendant did not contact Plaintiff prior to making the



                                                 9
     Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 10 of 11 PageID #:1




statement to Amazon. Defendant did not perform a test buy to determine the authenticity of the

listed products.

        56.     Defendant reported counterfeiting to Amazon with a direct intention to injure the

Plaintiff and with a reckless disregard of the Plaintiff's rights and the consequences that might

result to it as a result of the statements.

        57.     Nature’s Sources’ actions disrupted Eternity Mart’s relationship with Amazon and

caused Eternity Mart to be unable to do business on Amazon from February 27, 2019, through

March 21, 2019. Eternity Mart thus has been damaged and lost profits in an amount not less than

$90,000.

        58.     In addition to lost profits, Eternity Mart suffered damages and losses as a result of

Nature’s Sources’ false accusation of counterfeiting, including but not limited to:

                a.      $3,000 paid to a consulting firm for assistance with appealing the Amazon
                        suspension;

                b.      $1,200 fees and $450 interest at 15% for a short-term loan that was
                        necessary to finance operations;

                c.      as of March 31, 2019, $560.96 interest on a $100,000 credit line that had to
                        be utilized, and interest continues to accrue; and

                d.      $305.62 at 3.32% for a $120,000 loan from a family member.

        59.     Plaintiff seeks an award of punitive damages based upon Defendant acting

willfully, or with such gross negligence as to indicate a wanton disregard of the rights of others.

        60.     Punitive damages are appropriate here because Defendant falsely accused Plaintiff

of counterfeiting, which caused Amazon to suspend Plaintiff for approximately four weeks and

severely injured Plaintiff’s business. Defendant does business nationally and internationally and

has been operating since 1996.




                                                 10
     Case: 1:19-cv-02436 Document #: 1 Filed: 04/10/19 Page 11 of 11 PageID #:1




       WHEREFORE, Plaintiff Eternity Mart, Inc. respectfully requests that this Court enter an

order granting judgment in its favor and against Defendant for compensatory and consequential

damages, punitive damages, attorneys’ fees and costs, and such additional relief as this Court

deems appropriate.

Dated: April 10, 2019                             Respectfully submitted,

                                                  ETERNITY MART, INC.

                                                  /s/ Jeffrey E. Crane
                                                  One of Its Attorneys

Jeffrey E. Crane
Law Office of Jeffrey E. Crane, LLC
1363 Shermer Road, Suite 222
Northbrook, Illinois 60062
******************************
105 W. Madison Street, Suite 1500
Chicago, Illinois 60602
847-239-7239 (Telephone)
847-239-7202 (Facsimile)
jeff@jeffcranelaw.com




                                             11
